Citation Nr: 1131761	
Decision Date: 08/29/11    Archive Date: 09/07/11

DOCKET NO.  07-20 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for a gastrointestinal disorder, to include gastroenteritis.

3.  Entitlement to service connection for residuals of removal of fibroid tumor of the right chest.

4.  Entitlement to an initial compensable evaluation for left ear hearing loss.

5.  Entitlement to an initial compensable evaluation for color blindness.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran had active military duty from August 1978 to September 1992 in the United States Air Force and from May 2000 to May 2006 in the Air Force National Guard.  He also had periods of inactive duty in the Air Force Reserve and Air Force National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.  Jurisdiction over this case was subsequently transferred to the RO in St. Petersburg, Florida.

The appeal initially included service connection claims for residuals of a knife wound of the right ribs and umbilical hernia.  During the pendency of the appeal, the RO granted service connection for scar on the right side of the ribs, residual of a knife wound, and for scar, status post umbilical hernia repair, in an August 2009 rating decision and advised the Veteran this was a full grant of the benefits sought on appeal.  As the Veteran has not filed a notice of disagreement pertaining to this rating determination, those issues are not before the Board for appellate review.

In November 2009, the Veteran testified before the undersigned Acting Veterans Law Judge at a Board video-conference hearing.  A transcript of the hearing has been associated with the file.  

The claims on appeal were previously before the Board in March 2010, at which time they were remanded for additional evidentiary development.  As will be further explained herein, there has been substantial compliance with the actions requested in that remand and the case has returned to the Board for appellate consideration.  See also D'Aries v. Peake, 22 Vet. App. 97 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board's remand directives is required).  

The Board also points out that two of the claims which were on appeal at the time of the March 2010 Board remand were resolved in the Veteran's favor in a March 2011 rating decision, which granted service connection for color blindness and left ear hearing loss and assigned noncompensable evaluations, effective June 1, 2006.  As will be explained herein, in July 2011, the Veteran filed a timely notice of disagreement with the initial noncompensable ratings assigned for those disabilities.  Accordingly, additional action is required in conjunction with these claims as discussed further in the remand herein.  

The claims for initial compensable evaluations for color blindness and left ear hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  Audiological findings of record fail to establish that the Veteran has demonstrated that the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater in the right ear, or that auditory thresholds for at least three of the frequencies are 26 decibels or more, or that speech recognition was less than 94 percent, in or post-service.

2.  The Veteran's right ear hearing acuity does not meet the threshold requirements for a disability due to impaired hearing for VA purposes.

3.  The evidence of record fails to demonstrate that the Veteran's currently diagnosed gastrointestinal disorder (diverticulitis/diverticulosis), has been manifested by chronic and continuous symptomatology since service, or that it is etiologically related to either or both periods of his active military service.

4.  The evidence of record establishes that the Veteran had a fibroid tumor of the right chest (removed), which was not shown or treated during his first period of service, and preexisted his entry into his second period of active duty service, and that such disability was not worsened beyond its normal progression (aggravated) as a result of his second period of service.


CONCLUSIONS OF LAW

1.  Right ear hearing loss was not incurred in service, nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2010).

2.  The criteria for the grant of service connection for a gastrointestinal disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).

3.  A pre-existing fibroid tumor of the right chest (removed) was not aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO informed the Veteran of VA's duty to assist him in the development of evidence pertinent to his service connection claims in a letter dated in October 2005, wherein he was advised of the provisions relating to the VCAA. Specifically, he was informed of the evidence and information necessary to substantiate his service connection claims.  Additionally, the Veteran was advised that VA would assist him with obtaining relevant records from any Federal agency, which may include medical records from the military, from VA hospitals (including private facilities where VA authorized treatment), or from the Social Security Administration. With respect to private treatment records, the letter informed the Veteran that VA would make reasonable efforts to obtain private or non-Federal medical records, to include records from State or local governments, private doctors and hospitals, or current or former employers. Furthermore, the VA included copies of VA Form 21-4142, Authorization and Consent to Release Information, which the Veteran could complete to release private medical records to VA.

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, this information must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  The Veteran was also provided with notice of the type of evidence necessary to establish a disability rating or effective date as was discussed in the Dingess case in a March 2006 letter.  Adjudication of the claims on appeal was undertaken in a September 2006 rating decision and statement of the case (SOC) issued in April 2007.  Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating claim and notifying claimant of such readjudication in the statement of the case).

The Board also finds that all of the relevant facts have been properly developed and that all available evidence necessary for an equitable resolution of the claims on appeal has been obtained.   The Veteran's service treatment records (STRs) pertinent to both of his periods of service have been obtained.  Also on file are the Veteran's post-service medical records.  In addition, VA examinations relating to the claims on appeal were conducted in 2006 and 2010, which included opinions addressing the onset and etiology of the claimed conditions.  There is no indication, nor have the Veteran or his representative specifically alleged, that these examination reports were in any way inadequate.  In addition, the Veteran presented testimony at a Board video-conference hearing held in November 2009.  

As noted in the Introduction, this case was previously remanded by the Board in March 2010 in order to afford the Veteran an opportunity to identify outstanding treatment records and obtain VA examinations relevant to his claimed disabilities.  The former was accomplished in a March 2010 letter and the latter was accomplished by way of examinations conducted in May 2010.  Therefore, the Board finds that there has been substantial compliance with the March 2010 remand orders such that no further action is necessary in this regard.  See D'Aries, supra. 

Accordingly, the Board finds that under the circumstances of this case, VA has satisfied the notification and duty to assist provisions of the VCAA and that no further actions need be undertaken on the Veteran's behalf.  See 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).  The Board finds that as to the claims being decided herein on appeal, all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection Claims

In September 2005, the Veteran filed original service connection claims for bilateral hearing loss, gastroenteritis, and a fibroid tumor on the right side of the chest.  

The Veteran's first period of service was with the United States Air Force and extended from August 1978 to September 1992.  His primary military occupational specialty (MOS) during that time was avionics test station and component technician.  The Veteran's second period of service from May 2000 to May 2006 was also with the United States Air Force, during which time his MOS was satellite communications tech.  

Generally, in order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection shall be granted to a Veteran if he served 90 days or more during a war period or after December 31, 1946 or had peacetime service on or after January 1, 1947, and conditions including: sensorineural hearing loss, although not otherwise established as incurred in or aggravated by service, are manifested to a compensable degree within one year following the requisite service.  38 C.F.R. §§ 3.307, 3.309 (2010).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value. 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

A. Right Ear Hearing Loss

The Veteran's service treatment records (STRs) include a June 2005 hearing conservation examination, which indicated that the Veteran did not know if he had hearing loss or if his hearing was getting any worse.  On audiological evaluation, audiogram findings for pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
0
0
0
10
2.5
LEFT
0
0
35
40
18.75

Asymmetrical hearing loss was diagnosed.

A VA audiology examination was conducted in March 2006.  The Veteran gave a history of noise exposure in the military from aircraft, generators, heavy equipment, cooling units, diesel engines, and small arms.  He also gave a history of civilian noise exposure from fire arms and his work as an auto mechanic.  The Veteran indicated that he did not notice hearing loss, but had been told during service that an audiogram had shown hearing loss.

On audiological evaluation, audiogram findings for pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
-5
0
10
15
63.75
LEFT
0
10
0
30
35

Speech recognition was 100 percent in the right ear, and 96 percent in the left ear.  Right ear hearing within normal limits from 250 to 8,000 hertz was diagnosed, as was mild sensorineural hearing loss of the left ear at 3,000 to 4,000 hertz.  

The Veteran provided testimony at Board video-conference hearing held in November 2009.  He attested to sustaining significant noise exposure during service due to aircraft, trucks and noisy equipment, only wearing hearing protection sometimes.  He stated that he first noticed having hearing loss during the 1980's.  He further indicated that he did not receive regular VA treatment for hearing problems and had not been issued hearing aids.  The Veteran stated that he believed his hearing acuity has gotten worse since last evaluated in 2006.

A second VA audiology examination was conducted in May 2010 and the claims folder was reviewed.  The Veteran gave a history of noise exposure in the military from aircraft, generators, heavy equipment, ammunition, and radar equipment.  He also gave a history of civilian noise exposure from cars and motorcycles as an auto mechanic.  The Veteran did not report having any specific hearing difficulties on examination.

On audiological evaluation, audiogram findings for pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
10
0
10
20
10
LEFT
5
5
35
40
21.25

Speech recognition was 96 percent, bilaterally.  Right ear hearing acuity was assessed as clinically normal and because of this, the examiner opined that it was less likely than not that right ear hearing loss was caused by or the result of in-service noise exposure.  Left ear high frequency sensorineural hearing loss was also diagnosed and the examiner opined that it was at least as likely as not that left ear hearing loss was caused by or the result of in-service noise exposure

By rating action of March 2011, service connection was established for left ear hearing loss, and a noncompensable evaluation was assigned, effective from June 2006.

Analysis

The Veteran claims that service connection for right ear hearing loss is warranted, based on exposure to acoustic trauma during his two periods of active service.

Specific to the claim for right ear hearing loss, the provisions of 38 C.F.R. § 3.385 define disability due to impaired hearing.  For the purpose of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  

Essentially, service connection for impaired hearing is subject to the threshold requirements of 38 C.F.R. § 3.385, a provision which specifically defines the level of impaired hearing which constitutes a disability for VA purposes.  In this case, the Board has carefully reviewed the record on appeal, but finds no probative evidence showing that the Veteran currently has hearing loss to the extent necessary to constitute a disability for service connection purposes under 38 C.F.R. § 3.385.  When the Veteran's hearing acuity was evaluated during service in 2005, and by VA in 2006 and 2010, it is clear that the threshold requirements of 38 C.F.R. § 3.385 were not met, and at those times diagnoses of clinically normal right ear hearing acuity were made.  In fact, there has been no indication of hearing impairment which meets the threshold levels for impairment as discussed in 38 C.F.R. § 3.385 shown at any time in or since either of his periods of service.  Accordingly, since the Veteran has not at any time in or post service demonstrated a level of hearing loss in either ear that is disabling as defined under 38 C.F.R. § 3.385; service connection cannot be established for right ear hearing loss.

The requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  In this case, there is no question that right ear hearing loss meeting the threshold requirements of 38 C.F.R. § 3.385 has not been shown at any time in or post service.  Evidence must show that the Veteran currently has the disability for which benefits are being claimed.  See Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997).  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131; see also Brammer v. Derwinski, 3 Vet. App. 223 (1992); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's interpretation of the provisions of 38 U.S.C.A § 1110 to require evidence of a present disability to be consistent with congressional intent).  

In reaching this decision, the Board has carefully considered the Veteran's contentions to the effect that he experiences impaired hearing acuity due to acoustic trauma in service.  Indeed, the Board does not doubt that the Veteran does suffer from some reduction in hearing acuity.  However, while the Veteran's accounts of sustaining service-related acoustic trauma are both competent and credible, since the clinical evidence shows that the Veteran does not currently have a hearing loss disability, as defined by the applicable regulation, the claim must be denied.  In this regard, the objective audiometric evaluation results are entitled to more probative weight than his contentions regarding his hearing acuity in determining whether a current hearing disability exists in accordance with VA standards.  Such a determination is made by a virtue of a showing of hearing deficit meeting the threshold criteria set forth in 38 C.F.R. § 3.385.  In this case, the numeric designations shown on audiometric and speech recognition testing conducted through May 2010 do not indicate that the Veteran's hearing acuity is severe enough to constitute a disability for VA compensation purposes.  Significantly, the Veteran has not provided any persuasive statements, testimony or evidence establishing or even suggesting that the post-service VA audiological examination findings are in any way inaccurate or that his hearing impairment has become worse since last examined in May 2010.

As the preponderance of the evidence is against the service connection claim for right ear hearing loss, the benefit of the doubt doctrine is not for application and the claim must be denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B. Gastroenteritis 

STRs for the Veteran's first period of service include a March 1985 record reflecting that he complained of a 3-day history of abdominal cramping and diarrhea.  An assessment of diarrhea was made and Kaopectate was recommended.  It does not appear that the Veteran underwent a separation examination, as he was found to be a "healthy male" upon assessment of June 1992.  

The STRs for the Veteran's second period of service include a May 2000 examination report reflects that the denied having frequent indigestion.  The Veteran was seen with symptoms of cramping and diarrhea, assessed as viral gastroenteritis in August 2001, which was treated with Immodium.  In May 2004, he was seen for a 2-day history of common cold symptoms including diarrhea.  

A VA general medical examination was conducted in March 2006.  The Veteran gave a history of viral gastroenteritis, diagnosed in August 2001, and treated with Lomotil, resolving in about 3 days.  He also gave a history of another episode of gastroenteritis occurring prior to 2001.  Abdominal examination revealed no masses, tenderness or organomegaly, and normal bowel sounds.  Acute gastroenteritis, resolved without recurrence or residuals, was diagnosed.

The Veteran provided testimony at Board video-conference hearing held in November 2009.  The Veteran indicated that sometime between 1982 and 1985 he suffered from bad stomach problems and underwent testing at Plattsburgh Air Force Base.  He noted that later he was also treated in Wyoming.  The Veteran stated that his current symptoms included cramping, diarrhea, and dehydration.  He mentioned that diverticulitis had been recently diagnosed, and noted that about a year prior to the hearing, he started getting pains in his side and having diarrhea, similar to the symptoms he had in service.  

The Veteran provided private medical evidence dated in April 2008 which reflected he had a 1-week history of lower abdominal pain and pressure, as well as diarrhea.  A CT scan of the pelvis revealed evidence of diverticulitis.  

The Veteran underwent a VA examination of the intestines in May 2010 and the claims file was reviewed.  The reported reflected that the Veteran's gastrointestinal problems began in 1978, manifested by diarrhea and constipation, with symptoms recurring in 2002.  He reported that he experienced left epigastric pain monthly and occasional diarrhea.  Diverticulosis/gastrointestinal disease was diagnosed.  The examiner opined that this condition was less than 50/50 probability related to (caused by or the result of) symptoms of diarrhea and abdominal cramps in service.  It was explained that the Veteran had been seen twice during service for intestinal flu-like syndrome which was acute and resolved with no chronic residuals after service.  It was noted that in 2008, the Veteran experienced abdominal cramps, ultimately diagnosed as diverticulitis and the examiner observed that this was not the same diagnosis the Veteran had in service.  

Analysis

The Veteran maintains that service connection is warranted for a gastrointestinal disorder, generally maintaining that he had such symptoms during service.  

As an initial matter, the Board clarifies that the appellant is not a Persian Gulf Veteran as defined in 38 C.F.R. § 3.317.  The record does not establish, nor does the Veteran maintain that he was stationed in the Gulf after August 1, 1990.  Accordingly, the provisions of 38 C.F.R. § 3.317 are inapplicable in this case, as are recent amendments made to that regulation relating to gastrointestinal disorders.  

With respect to Hickson element (1), evidence of a currently manifested gastrointestinal disorder has been presented.  Specifically, upon VA examination conducted in 2010, diverticulosis/gastrointestinal disease was diagnosed.

Under 38 C.F.R. § 3.303(b), a method of establishing the second and third Hickson elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Brown, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in- service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

With regard to Hickson element (2), service incurrence, the STRs contain evidence of three isolated episodes of diarrhea.  The acute nature of these episodes is supported by the fact that they occurred over a 19-year period between 1985 and 2004, with no indication of chronitity, continuity, or residual symptomatology.  Moreover, the three episodes were independently diagnosed as diarrhea (1985); viral gastroenteritis (2001), and common cold symptoms (2004), reflecting that they were not chronic or continuous episodes of the same underlying disorder.  Essentially, the clinical evidence fails to reflect continuity or chronicity of symptomatology associated with a gastrointestinal disorder in and since service.  Moreover, in hearing testimony presented in 2009, the Veteran simply indicated that he had experienced isolated symptoms in service and mentioned that his current symptoms included cramping, diarrhea and dehydration, diagnosed as diverticulitis, which he as a lay person believed to be similar to the symptoms he had in service.  Accordingly, continuity and chronicity of gastrointestinal symptomatology in and since service is not established by either the lay or clinical evidence.

The critical issue in this case is whether the Veteran's currently manifested gastrointestinal disorder is related to any incident of service, to include treatment received for symptoms such as diarrhea.  The requirement of an evidentiary showing of an etiological relationship has been repeatedly reaffirmed by the U.S. Court of Appeals for the Federal Circuit, which has held that a Veteran seeking disability benefits must establish the existence of a disability and a connection between the Veteran's service and the disability claimed.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Essentially, this is the third Hickson element.

With respect to the claimed gastrointestinal disorder, essentially there has been no competent evidence or opinion presented for the record which establishes an etiological relationship between currently diagnosed diverticulosis/gastrointestinal disease and either period of service.  When examined by VA in 2010, the examiner opined that this condition was less than 50/50 probability related to (caused by or the result of) symptoms of diarrhea and abdominal cramps in service.  It was explained that the Veteran had been seen twice during service for intestinal flu-like syndrome which was acute and resolved with no chronic residuals after service.  It was noted that in 2008, the Veteran experienced abdominal cramps, ultimately diagnosed as diverticulitis and the examiner observed that this was not the same diagnosis the Veteran had in service.  As the conclusions made by the VA examiner in 2010 were based on review of the claims file, the Veteran's lay and medical history, as well on clinical findings shown upon examination, this evidence is considered both competent and highly probative.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  In addition, the Veteran has not provided any competent medical evidence to rebut the 2010 opinion against the claim or otherwise diminish its probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).

The Veteran himself maintains and has opined that his currently claimed gastrointestinal disorder is service-related.  The Veteran has not demonstrated that he has any expertise to render such an opinion.  Moreover, his opinion as to the etiology of the claimed gastrointestinal disorder is not consistent with the objective evidence of record, which does not even suggest service-related etiology of any currently manifested gastrointestinal disorder, or continuity and/or chronicity of symptomatology since service.  See Davidson v. Shinseki, 581 F.3d 1313, (Fed Cir. Sept. 14, 2009); Jandreau v. Nicholson, 492 F.3d 1372 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Accordingly, his assertions regarding etiology of the claimed gastrointestinal disorder are of no probative value, as they are beyond his competency to make.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (1998); (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).

Overall, the evidence is not in relative equipoise, and the most probative evidence of record addressing the etiology and onset of the Veteran's claimed gastrointestinal disorder, a VA opinion offered in 2010, weighs against service incurrence.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The benefit sought on appeal is therefore denied.

	C.  Residuals of Removal of Fibroid Tumor of the Right Chest

STRs relating to the Veteran's first period of service are negative for any mention of a fibroid tumor of the right chest.  It does not appear that the Veteran underwent a separation examination, as he was found to be a "healthy male" upon assessment of June 1992.  

STRs relating to the Veteran's second period of service include a notation that the Veteran had a fibroid tumor of the right chest in 1996.  A July 1999 National Guard examination report reflects that the Veteran had a 3-inch surgical scar on the side of the right nipple.  The report indicated that a benign tumor of the right chest had been removed in 1997.  A May 2000 examination report indicated that the Veteran had a history of a fibrous tumor removed from the right chest and documents that the Veteran denied having any skin disease.  

A VA general medical examination was conducted in March 2006.  The Veteran gave a history of a fibroid tumor excised in 1992 and later, again in 1996.  He reported that residual symptoms from the fibroid tumor removal included a scar with associated symptoms of numbness.  Examination of the chest was negative for rales, rhonchi, or wheezing.  A scar measuring 21/2 inches long by 1/4 inch wide was present in the area of the right chest wall, lateral to the right nipple.  It was noted that there was a 1/4 inch area of depression with soft tissue loss under the scar.  Pinprick testing revealed  a 3 inch long x 11/4 inch wide area of dysesthesia about the scar.  The scar had no adhesions of elevations and there was no tenderness to palpation.  Neurological evaluation was normal. Surgical removal of a fibroid of the right chest was diagnosed.  

The Veteran provided testimony at Board video-conference hearing held in November 2009.  He indicated that his first fibroid tumor occurred in 1989 or 1990, and that it was removed in 1992.  It was noted that a second surgery for a fibroid tumor took place in 1999 or so.  The Veteran mentioned that he had a large scar from the surgeries with associated discomfort.   

The Veteran underwent a VA examination in May 2010 and the claims file was reviewed.  The Veteran reported that a fibroid tumor of the right upper chest had been removed in 1996 at a private medical center, and again the next year due to recurrence.  He denied having any recurrence of a tumor since that time.  Physical examination revealed no evidence of a tumor.  A scar measuring 4 cm on the right upper chest due to previous surgery for a fibroid tumor was documented.  Status post removal of a fibroid tumor of the right upper chest was diagnosed.  The examiner opined that this condition was less than 50/50 probability permanently aggravated by service.  It was explained that the a 1992 separation examination did not mention surgery for a fibroid tumor and that there was no documentation of a chronic disability related to the tumor in service or after active duty.  

Analysis

The Veteran maintains that service connection is warranted for residuals of removal of fibroid tumor of the right chest.  

A Veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

A preexisting condition will be presumed to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  Clear and unmistakable (obvious and manifest) evidence is required to rebut the presumption of aggravation.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a)&(b).

When no preexisting condition is noted upon entry into service, a Veteran is presumed to have been sound upon entry.  The burden then shifts to VA to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's condition was both preexisting and not aggravated by service.  If VA fails to rebut the presumption of soundness, the Veteran's claim is treated as one for service connection.  On the other hand, if a preexisting condition is noted upon entry into service, a Veteran can only bring a claim for aggravation of that condition, not for service connection for the condition itself.  In such case, the Veteran has the burden to show aggravation through evidence of symptomatic manifestations of such condition during service.  If the presumption of aggravation arises, the burden shifts to VA to establish a lack of aggravation.  Id.; see also Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).

Based on all evidence of record, the Board finds that service connection is not warranted for residuals of removal of fibroid tumor of the right chest, as the competent evidence establishes that this condition preexisted service and was not aggravated beyond their normal progression as a result of any active duty.  In this regard, the Veteran's STRs for his first period of service fail to mention any fibroid tumor of the chest in service.  Although the Veteran has provided inconsistent reports regarding the time of onset and removal of a right chest tumor, STRs from the first period of service fail to reveal the presence of any right chest tumor or to indicate that it was surgically treated during that time.  

However, the Veteran's July 1999 National Guard examination report reflects that the Veteran had a 3-inch surgical scar on the side of the right nipple.  The report indicated that a benign tumor of the right chest had been removed in 1997, between the Veteran's first and second periods of service.  As this condition was specifically noted in service, the presumption of soundness upon entry into his second period of service, which did not begin until May 2000 is rebutted.  See 38 C.F.R. § 3.304(b).  (The Board notes that the evidence on this point is somewhat unclear but it also appears that a fibroid tumor of the right chest was removed in 1996; resolution of this matter is not critical to the disposition of the claim).  

The Veteran's STRs from his second period fail to document any complaints, treatment or diagnosis related to the (removed) fibroid tumor of the right chest and a May 2000 examination report reflects that the Veteran denied having any skin disease.  Post-service, having reviewed both the lay and clinical evidence, there is no mention of symptoms related to the (removed) fibroid tumor of the right chest in the record until after the Veteran filed a claim for this condition in September 2005.  See Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).

The Board observes that it is beyond the Veteran's competency as a lay person to provide an opinion addressing the matter of service-related aggravation of (removed) fibroid tumor of the right chest; accordingly his assertions made in this regard are of no probative value.  See See Davidson v. Shinseki, 581 F.3d 1313, (Fed Cir. Sept. 14, 2009); Jandreau v. Nicholson, 492 F.3d 1372 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Rather, these questions require specialized knowledge, training, or experience, due to the complex nature of the cardiovascular system.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).

In contrast, the Veteran underwent a VA examination in May 2010 and the claims file was reviewed.  The Veteran reported that a fibroid tumor of the right upper chest had been removed in 1996 at a private medical center, and again the next year due to recurrence.  The Veteran denied having any recurrence of a tumor since that time.  Physical examination revealed no evidence of a tumor.  A scar measuring 4 cm on the right upper chest due to previous surgery for a fibroid tumor was documented.  Status post removal of a fibroid tumor of the right upper chest was diagnosed.  The examiner opined that this condition was less than 50/50 probability permanently aggravated by service.  It was explained that there was no documentation of a chronic disability related to the tumor in service or after active duty.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  In this case, the Veteran's lay and clinical history, physical findings and the claims folder were reviewed in conjunction with the VA opinion provided and it was accompanied by supporting rationale.  Accordingly, it is afforded significant probative value in this case.  Moreover, Veteran has not provided any competent medical evidence to rebut the 2010 opinion against the claim or otherwise diminish its probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).

Accordingly, the presumption of soundness has been rebutted and service connection must be denied as the evidence reflects that the Veteran's claimed fibroid tumor of the right chest (removed) was both preexisting and not aggravated by his active duty service.  As the preponderance of the evidence is against service connection for removal of a fibroid tumor of the right chest, the benefit of the doubt doctrine does not apply and the claim must be denied.  38 C.F.R. § 3.102.


ORDER

Service connection for right ear hearing loss is denied.

Service connection for a gastrointestinal disorder is denied.

Service connection for residuals of removal of fibroid tumor of the right chest is denied.


REMAND

In March 2011, the RO issued a rating decision granting service connection for color blindness and left ear hearing loss, each of which was assigned a noncompensable evaluation from March 2001.  In July 2011, VA received a written brief from the Veteran's representative  expressing disagreement with the March 2011 rating decision with respect to the initial non-compensable ratings assigned therein for color blindness and left ear hearing loss.  The Board finds that the July 2011 statement sufficiently meets the definition of an notice of disagreement.

In this regard, a notice of disagreement is defined as a written communication from a claimant or his/her representative expressing dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction (here, the RO) and a desire to contest the result.  38 C.F.R. § 20.201 (2010).  While special wording is not required, the notice of disagreement must be in writing and in terms that can be reasonably construed as a disagreement with that determination and a desire for appellate review.  Id.  A Veteran must file a notice of disagreement with a determination by the agency of original jurisdiction within one year from the date that the RO mailed notice of the determination.  38 C.F.R. § 20.302(a).  There is no requirement in the regulation that the date of rating action at issue be specified in a notice of disagreement.  Here, the July 2011 written brief provided by the Veteran's representative on behalf of the Veteran was timely and clearly expressed dissatisfaction with the initial ratings assigned for color blindness and left ear hearing loss as determined in the March 2011 rating decision, hence the brief is tantamount to a timely notice of disagreement.  38 C.F.R. § 20.201.

The filing of a notice of disagreement places a claim in appellate status.  The failure to issue a statement of the case in such a circumstance renders a claim procedurally defective and necessitates a remand.  See 38 C.F.R. §§ 19.9, 20.200, 20.201 (2010).  To date, the RO has not issued a Statement of the Case addressing the initial rating issues arising from the March 2011 rating decision.  Under these circumstances, the Board has no discretion and is obliged to remand these claims to the RO for the issuance of an Statement of the Case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997). However, these claims will be returned to the Board for appellate consideration after issuance of the Statement of the Case only if perfected by the filing of a timely substantive appeal on either or both issues.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).




Accordingly, the case is REMANDED for the following action:

The RO/AMC must provide the Veteran with a statement of the case addressing the issues of entitlement to initial compensable ratings for color blindness and left ear hearing loss, which were assigned in a March 2011 rating action.  The Veteran and his representative are reminded that to vest the Board with jurisdiction over either of these issues, a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2010).  If, and only if, the Veteran perfects the appeal as to one or more of the claims, the case must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


